DETAILED ACTION
This Office action is in response to the amendment filed on 07/05/2022.  Claims 10-13 are canceled.  Claims 1-9 and 14-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Regarding claim 1 (and similarly claim 14), Examiner suggests Applicant to consider clarifying that the disabling step occurs in response or based on something (e.g. in response to connection of the communication control port to the computing device, based on mapping of the wireless communication capabilities, etc., consistent with FIG. 3 of the Drawings).  Otherwise, the disabling step may be subject to obviousness rejection with a separate prior art that teaches disabling redundant capabilities.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Regarding claim 1 (and similarly claim 14), the claim recites “a communication control port coupled with the computing device through a wired interface” (lines 2-3), which renders the claim indefinite.  Typically, a communication port is a port interface on a device, so the claimed communication control port coupled with the computing device may be interpreted as such.  However, the specification appears to describe the communication control port as an external pluggable device capable of physically connecting to the computing device, which makes the metes and bounds of the claim unclear.

Regarding claims 2-9 and 15-20, which claim dependency from claims 1 and 14, they are rejected for the same reasons as set forth in the rejection of claims 1 and 14 above.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Verma et al. (US 2016/0309481 A1: Reduction of Channel Access Delay in Wireless Systems) and Smith et al. (US 2014/0137240 A1: Automated Security Analytics Platform).
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446